Citation Nr: 1002537	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction in the disability rating from 20 
percent to 10 percent for postoperative residuals of left 
knee injury, status post medical meniscectomy and anterior 
cruciate ligament reconstruction was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1992 to March 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in August 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Veteran appealed the 
decision to BVA and the case was referred to the Board for 
appellate review.

The record reveals that the Veteran originally requested a 
BVA hearing in conjunction with his appeal.  However, in a 
February 2009 statement, the Veteran withdrew his request for 
a hearing. 


FINDINGS OF FACT

1.  The 20 percent disability rating for postoperative 
residuals of left knee injury, status post medical 
meniscectomy and anterior cruciate ligament reconstruction 
been in effect for more than five years at the time of the 
August 2005 rating decision that decreased the rating for the 
left knee to 10 percent.

2.  The June 2005 rating decision that proposed the 
reduction, the August 2005 rating decision, the February 2006 
statement of the case, and the June 2008 supplemental 
statement of the case, do not reflect consideration of the 
provisions of 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
postoperative residuals of left knee injury, status post 
medical meniscectomy and anterior cruciate ligament 
reconstruction from 20 percent to 10 percent was not in 
accordance with law, and the 20 percent rating is restored 
effective December 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e); 3.344 (2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see                   38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  38 C.F.R.        §§ 4.1, 4.2, 4.10, 4.13 (2009); 
see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344 specify that 
ratings on account of diseases subject to temporary or 
episodic improvement, such as, psychiatric disorders will not 
be reduced on any one examination, except in those instance 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
The regulations provide further, that these considerations 
are required for ratings which have continued for long 
periods at the same level (five years or more), and that they 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 
413, 419 (1993).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R.                  § 3.105(e) (2009).  
Here, notice was sent in a June 2005 rating decision and a 
June 17, 2005 letter, and the effective date of the reduction 
was December 1, 2005.  The RO satisfied the requirements by 
allowing a 60-day period to expire before assigning the 
reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability rating has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where a 
disability rating has continued at the same level for five or 
more years, the analysis is conducted under 38 C.F.R. § 
3.344(a) and (b).  Here, the Veteran's 20 percent disability 
rating was awarded effective March 11, 1998, and was reduced 
effective December 1, 2005, more than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 
C.F.R. § 3.344(a) and (b), only evidence of sustained 
material improvement that is reasonably certain to be 
maintained, as shown by full and complete examinations, can 
justify a reduction.  If there is any doubt, the rating in 
effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).

For disabilities that have continued for five years or more, 
such as the one at issue here, the critical issue is whether 
material improvement in a Veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown, 5 Vet. App. at 417-18. The applicable 
legal standard summarized, in Sorakubo v. Principi, 16 Vet. 
App. 120 (2002), requires that, in the case of a rating 
reduction, the record must establish that a rating reduction 
is warranted by a preponderance of the evidence and that the 
reduction was in compliance with 38 C.F.R. § 3.344.  See 
Brown, 5 Vet. App. at 421.

The Board finds that the rating reduction taken is not 
supportable in this case.  The decision to reduce was not in 
accordance with law because the RO did not make a finding 
that the VA examination used as a basis for the reduction was 
as full and complete as the examination upon which the 
Veteran's 20 percent disability evaluation was established.  
Furthermore, the RO did not make any findings as to whether 
it was reasonably certain that the material improvement found 
would be maintained under the ordinary conditions of life.  
Moreover, when the Veteran appealed the reduction, the RO did 
not provide him with notice of section 3.344 in the February 
2006 statement of the case (SOC).  In fact, the section of 
the SOC in which pertinent regulations are to be provided to 
the Veteran listed regulations pertaining to a claim for 
service connection rather than those relevant to rating a 
disability.  Notice was not provided of the criteria for 
rating service-connected knee disabilities.

However, during the course of the appeal, the Veteran was 
called for additional examinations and his case was reviewed 
in supplemental statements of the case (SSOC) which upheld 
the propriety of the reduction in rating.  A November 2007 
SSOC provided the Veteran with notice of section 3.344 but 
not of rating criteria for evaluating a knee disability.  
Finally, in a June 2008 SSOC, the Veteran was provided with 
notice of the applicable rating criteria.  In addition, the 
SSOC did evaluate current findings in relation to the 
findings in 1998 when the 20 percent rating was assigned and 
did reach a conclusion about sustained improvement.  

Thus, the question arises whether a reduction of a rating 
that was done improperly can be cured during an appeal period 
before the case reaches the Board.  A reduction in rating 
without observance of applicable law and regulation is void 
ab initio or invalid from the beginning.  Brown, 5 Vet. App. 
at 422.  Thus, the Board concludes that any remedy in this 
case by the RO for its initial errors had to go beyond 
providing proper notice of applicable regulations and proper 
evaluation of evidence in accordance with those regulations 
at a later time.  It would have had to involve changing the 
effective date for the reduction; that is, the RO would have 
had to restore the 20 percent rating, effective December 1, 
2005, and then would have had to have begun the evaluation 
process anew sometime after that.  Here, the rating was not 
restored, and hence the attempts in the SSOCs to cure the 
defects in the rating decision in application of relevant 
regulations were not sufficient.

Therefore, the RO erred in its August 2005 rating action by 
reducing the Veteran's disability evaluation to 10 percent, 
effective December 1, 2005.  Consequently, since the 
procedural requirements for the reduction were not complied 
with, the reduction of the Veteran's disability rating for 
postoperative residuals of left knee injury, status post 
medical meniscectomy and anterior cruciate ligament 
reconstruction from 20 percent to 10 percent is set aside and 
the 20 percent disability rating must be restored.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Brown, 5 
Vet. App. at 422.


ORDER

The reduction in evaluation for postoperative residuals of 
left knee injury, status post medical meniscectomy and 
anterior cruciate ligament reconstruction, was not proper, 
and restoration of the 20 percent disability rating, 
effective December 1, 2005, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


